THIRD DIVISION
                              DOYLE, P. J.,
            REESE, J., and SENIOR APPELLATE JUDGE PHIPPS

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules



                                                                      June 24, 2022




In the Court of Appeals of Georgia
 A22A0134. PORTER v. THE STATE.

      REESE, Judge.

      A jury found Jackie Porter guilty of driving under the influence (“DUI”), less

safe.1 On appeal, Porter argues that the trial court erred by (1) admitting evidence of

his previous arrest for DUI; and (2) admitting testimony regarding his refusal to

provide a chemical breath sample. For the reasons set forth infra, we affirm in part

and vacate in part, and remand.

      Shortly before midnight, on June 8, 2016, Officer Kenneth Farley observed a

silver Kia Soul turn off its headlights and drive into the Meriwether County

Commissioner’s building parking lot. When Officer Farley did not see anyone exit

the vehicle, he commenced a traffic stop.

      1
          See OCGA § 40-6-391 (a) (1).
      When Officer Farley reached the driver’s door and asked Porter why he was in

the lot, he smelled alcohol “coming from [within] the passenger compartment of the

vehicle[,]” and noticed that Porter’s speech was slurred and his eyes were bloodshot.

Officer Farley testified that Porter stated he was there to see his wife who worked at

the Division of Family and Children Services building, even though the driveway for

this building is “just north of the County Commissioner’s building[.]” When the

officer contacted Porter’s wife, who had recently filed for divorce, she stated that she

was not working that evening.

      At this point, Officer Farley asked Porter to step out of his vehicle to undergo

a field sobriety test, and noticed that Porter appeared “unbalanced and unsteady on

his feet as he walked.” Officer Farley performed the horizontal gaze nystagmus

(“HGN”) test on Porter and concluded that Porter’s eyes lacked smooth pursuit.

Officer Farley also asked Porter to perform the walk-and-turn and one-leg stand tests,

but did not rely on these tests because Porter indicated that he had an ankle injury.

      Officer Farley then asked Porter to submit to a portable breath test (“PBT”).

Porter initially placed his tongue over the device’s tube, thereby preventing an

accurate reading, but subsequently performed the test correctly and tested positive for

the presence of alcohol. Officer Farley placed Porter under arrest and read him

                                           2
Georgia’s implied consent notice, but Porter refused to provide a chemical breath

sample. A search of Porter’s vehicle uncovered a “water bottle” container with “a red

substance in it that smelled like wine[,]” which the officer poured out.

      Prior to trial, the court ruled that evidence of Porter’s previous 2015 arrest for

DUI was admissible under both OCGA § 24-4-404 (b) and OCGA § 24-4-417 (a) (1).

The State presented testimony that in September 2015, an officer stopped Porter after

he failed to maintain his lane. The officer testified that he smelled alcohol coming

from Porter’s vehicle, and that he conducted an HGN test on Porter and Porter

demonstrated six out of six clues indicating impairment. The officer asked Porter to

perform the walk-and-turn and the one-leg stand tests, but the officer did not require

these tests as Porter indicated that he had “bad ankles.”

      Porter submitted to a PBT, which tested positive for alcohol, although initially

he placed his tongue over the device’s tube as he did during his 2016 stop, which

prevented an accurate reading. Porter was arrested for driving under the influence of

alcohol and was read Georgia’s implied consent notice. Porter subsequently provided

a chemical breath sample, which showed a blood alcohol content of .120. Testimony

at trial indicated that Porter pled guilty to the 2015 charge of DUI, less safe.



                                           3
      The jury found Porter guilty of DUI, less safe. Porter filed a notice of appeal,

but this Court remanded the case because the trial court had allowed Porter’s counsel

to withdraw without appointing a replacement counsel or confirming that Porter had

waived his right to appellate counsel. Porter secured alternative counsel, and this

appeal followed.

      “On appeal, the trial court’s rulings on the exclusion or admission of evidence

are reviewed for a clear abuse of discretion.”2

      When reviewing a trial court’s decision on a motion to suppress, this
      court’s responsibility is to ensure that there was a substantial basis for
      the decision. The evidence is construed most favorably to uphold the
      findings and judgment, and the trial court’s findings on disputed facts
      and credibility are adopted unless they are clearly erroneous.3


With these guiding principles in mind, we now turn to Porter’s claims of error.

      1. Porter argues that the trial court erred in admitting evidence of his prior

arrest for DUI.

      Under OCGA § 24-4-417 (a) (1),


      2
         Hines v. State, 353 Ga. App. 710, 713-714 (2) (839 SE2d 208) (2020)
(citation and punctuation omitted).
      3
       Bryant v. State, 326 Ga. App. 385, 386 (756 SE2d 621) (2014) (citation and
punctuation omitted).

                                          4
      [i]n a criminal proceeding involving a prosecution for a violation of
      Code Section 40-6-391, evidence of the commission of another violation
      of Code Section 40-6-391 on a different occasion by the same accused
      shall be admissible when:
      The accused refused in the current case to take the state administered
      test required by Code Section 40-5-55 and such evidence is relevant to
      prove knowledge, plan, or absence of mistake or accident[.]


      Here, Porter begins by asserting, in passing, that the trial court erred by

allowing testimony of his prior, 2015 arrest for DUI because the court made its ruling

before hearing evidence that Porter had refused to submit to a breath test during his

2016 arrest.4 However, with the exception of one inapposite case referenced in his

reply brief, Porter offers no authority for this proposition.5 Moreover, although his



      4
        Although Porter references a “2006 DUI refusal” throughout his brief, this
appears to be a mistaken reference to his 2015 arrest as there is no evidence of a 2006
incident in the record. Thus, although Porter does not refer to his 2015 arrest, we treat
references to the 2006 incident to mean his 2015 arrest.
      5
         Porter cites Williams v. State, 336 Ga. App. 442 (784 SE2d 808) (2016) to
support his proposition in his reply brief. In Williams, this Court held that the trial
court erred in denying the defendant’s motion for new trial because the record did not
demonstrate that the court had asked Williams sufficient questions to ensure his
waiver was knowing, voluntary, and intelligent. Id. at 446-447 (2) (b). In contrast,
here the trial court issued an evidentiary ruling before trial, and the testimony at trial
confirmed that Porter actually refused to submit to a breath test following his 2016
arrest for DUI.

                                            5
argument appears to center on the trial court’s admission of his prior arrest under

OCGA § 24-4-417 (a), Porter never references OCGA § 24-4-417, or explains how

the court’s ruling specifically failed to comply with the statute. Additionally, Porter

does not address the fact that the trial court ruled the 2015 arrest was alternatively

admissible under OCGA § 24-4-404 (b). Thus, we consider this argument

abandoned.6

      Porter also asserts that the trial court erred in admitting evidence of his 2015

arrest for DUI because Porter refused to submit to a chemical breath test in 2015 and

evidence of a defendant’s refusal to submit to a breath test is excluded under the

Georgia Supreme Court’s rulings in Olevik v. State7 and Elliott v. State.8 Although we



      6
        See Court of Appeals Rule 25 (c) (2) (“Any enumeration of error that is not
supported in the brief by citation of authority or argument may be deemed
abandoned.”); De Castro v. Durrell, 295 Ga. App. 194, 204 (3) (671 SE2d 244)
(2008) (holding a claim of error abandoned because the appellants failed to cite any
authority in support of their motion for sanctions “other than ‘Rule 11’”); see also
Gunn v. State, 342 Ga. App. 615, 623-24 (3) (804 SE2d 118) (2017) (holding that
appellant abandoned two claims of error when he only offered one or two case
citations to “the most basic legal authority” and noting that “mere conclusory
statements are not the type of meaningful argument contemplated by our rules[ ]”)
(punctuation and footnote omitted).
      7
          302 Ga. 228 (806 SE2d 505) (2017).
      8
          305 Ga. 179 (824 SE2d 265) (2019).

                                          6
agree that the Georgia Supreme Court has held that the Georgia Constitution

“precludes admission of evidence that a suspect refused to consent to a breath test[,]”9

the issue with Porter’s argument here is that he did not refuse to submit to a breath

test in 2015. Trial testimony showed that Porter submitted to a chemical breath test

following his arrest for DUI in 2015. Thus, as evidence of Porter’s prior DUI arrest

did not involve a refusal to test, we conclude that Porter’s argument the trial court

erred on these grounds is without merit.

      2. Porter argues that the trial court erred in allowing testimony at trial regarding

his refusal to submit to a breath test following his 2016 arrest for DUI. The State

concedes that the trial court erred in admitting evidence of Porter’s refusal, and

requests that we remand the case to the trial court.

      As noted above, the Supreme Court of Georgia has held that evidence of a

defendant’s refusal to submit to a state-administered breath test is inadmissible.10

Here, as noted by both Porter and the State, the jury heard testimony that Porter




      9
       Awad v. State, 313 Ga. 99, 102 (2) (868 SE2d 219) (2022) (citation and
punctuation omitted).
      10
           See Elliott, 305 Ga. at 223 (IV) (E).

                                            7
refused to submit to a breath test following his 2016 arrest.11 As the admission of

Porter’s refusal was in error, the next question, as the State notes, is whether the error

was harmless.

      A conviction will be affirmed despite a constitutional error “if the error is

harmless beyond a reasonable doubt. A constitutional error is harmless if there is no

reasonable possibility that the evidence complained of might have contributed to the

conviction.”12 “The burden rests with the prosecution in making this showing.”13

Here, as the State conceded that testimony of Porter’s refusal was not harmless error,

it did not carry its burden.14


      11
         Although Porter was convicted of DUI, less safe in 2018 and the Supreme
Court of Georgia issued Elliott in 2019, we apply Elliott here under the “pipeline”
rule as Porter preserved the issue for appeal by objecting to the admission of his
refusal at trial. See State v. Herrera-Bustamante, 304 Ga. 259, 262-263 (2) (a) (818
SE2d 552) (2018).
      12
        Vaughn v. State, 248 Ga. 127, 131 (2) (281 SE2d 594) (1981) (citation and
punctuation omitted); see Brown v. State, 262 Ga. 833, 836 (10) (426 SE2d 559)
(1993).
      13
           Mangum v. State, 274 Ga. 573, 577 (2) (555 SE2d 451) (2001).
      14
         Although the State referenced the standard for a nonconstitutional error, the
present case involves a constitutional error as Porter’s right to refuse is grounded in
his right against self-incrimination under Article I, Section I, Paragraph VXI of the
Georgia Constitution of 1983. See Elliott, 305 Ga. at 223 (IV) (E). However, as the
standard for nonconstitutional errors is less stringent than the standard for

                                            8
      Moreover, the jury heard testimony of Porter’s refusal, and the State referenced

the refusal in its closing, stating that Porter’s refusal could be used “as an inference

that he knew if he took the test that it would not go well for him.” Additionally,

Officer Farley testified that of the three field tests normally administered, the HGN,

the walk-and-turn, and one-leg stand, he only relied upon the HGN test due to

Porter’s statement regarding his ankle injury. Further, the trial court also stated in its

charge to the jury that it could consider Porter’s refusal to test.

      Thus, based on the presentation of testimony regarding Porter’s refusal to test,

in addition to the State’s concession that the error was not harmless, we conclude that

the error was not harmless beyond a reasonable doubt,15 and we vacate Porter’s

conviction for DUI, less safe, and remand the matter to the trial court for a new trial.

      Judgment affirmed in part and vacated in part, and case remanded. Doyle,

P. J., and Senior Appellate Judge Herbert E. Phipps concur.




constitutional errors, this difference in standards does not impact our conclusion, i.e.,
the State agrees the court’s error was not harmless. See Davenport v. State, 309 Ga.
385, 389 (2) (846 SE2d 83) (2020) (“A nonconstitutional error is harmless if it is
highly probable that the error did not contribute to the verdict.”) (citation and
punctuation omitted).
      15
           See Vaughn, 248 Ga. at 131 (2).

                                             9